Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chi-Yuan Calvin Chen on May 28, 2021.

The application has been amended as follows: 
Cancel claims 7 through 20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record render prima facie obvious the nanoparticles comprising fucoidan and trimethyl N,N,N-trimethyl chitosan (TMC) chloride.  Other prior art, e.g., Hagenaars (Hagenaars, N., et al., Relationship between structure and adjuvanticity of N,N,N-trimethyl chitosan (TMC) structural variants in a nasal influenza vaccine, Journal of Controlled Release 140 (2009) 126–133) teaches nanoparticles comprising TMCs and inactivated influenza virus.  However a fucoidan-quaternized chitosan nanoparticle as a  consisting of (i.e., not loaded with an inactivated virus): (i) 10 to 90% by weight of anionic fucoidan as an anionic polyelectrolyte, and (ii) 90 to 10% by weight of cationic N,N,N-trimethyl chitosan chloride (TMCC) as a cationic polyelectrolyte, wherein the TMCC has a degree of quaternization (DQ) of 51%~200%, appears free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/H. SARAH PARK/Primary Examiner, Art Unit 1615